 



BG Staffing, Inc.

2013 Long-Term Incentive Plan

 

Form of Nonqualified Stock Option Agreement

 

--------------------------------------------------------------------------------

This Nonqualified Stock Option Agreement (this “Agreement”) is made and entered
into as of the Grant Date below by and between BG Staffing, Inc., a Delaware
corporation (the “Company”) and _______________ (the “Participant”).

 

Grant Date:

 

Exercise Price per Share:

 

Number of Option Shares:

 

Expiration Date:

 

1.                  Grant of Option

 

1.1              Grant; Type of Option. The Company hereby grants to the
Participant an option (the “Option”) to purchase the total number of shares of
Common Stock of the Company equal to the number of Option Shares set forth
above, at the Exercise Price set forth above. The Option is being granted
pursuant to the terms of the Company’s 2013 Long-Term Incentive Plan (the
“Plan”). The Option is not intended to be an Incentive Stock Option within the
meaning of Section 422 of the Code.

 

1.2              Consideration; Subject to Plan. The grant of the Option is made
in consideration of the services to be rendered by the Participant to the
Company and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein will have the meaning ascribed to them in the
Plan.

 

2.                  Exercise Period; Vesting

 

2.1              Vesting Schedule. The Option will become vested and exercisable
with respect to according to the following schedule. The unvested portion of the
Option will not be exercisable on or after the Participant’s termination of
Continuous Service.

 

Vesting Date Percentage of Original Grant Vesting on Vesting Date Cumulative
Percentage of Original Grant Vested   20% 20%   20% 40%   20% 60%   20% 80%  
20% 100%

 

2.2              Expiration. The Option will expire on the Expiration Date set
forth above, or earlier as provided in this Agreement or the Plan.

 



 

 

 

Nonqualified Stock Option Agreement for [NAME]

Grant Date:

 

3.                  Termination of Continuous Service

 

3.1              Termination for Reasons Other Than Cause, Death, Disability. If
the Participant’s Continuous Service is terminated for any reason other than
Cause, death or Disability, the Participant may exercise the vested portion of
the Option, but only within the period of time ending on the earlier of: (a) the
date three months following the termination of the Participant’s Continuous
Service or (b) the Expiration Date.

 

3.2              Termination for Cause. If the Participant’s Continuous Service
is terminated for Cause, the Option (whether vested or unvested) will
immediately terminate and cease to be exercisable.

 

3.3              Termination Due to Disability. If the Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise the vested portion of the Option, but only within the period of
time ending on the earlier of: (a) the date 12 months following the
Participant’s termination of Continuous Service or (b) the Expiration Date.

 

3.4              Termination Due to Death. If the Participant’s Continuous
Service terminates as a result of the Participant’s death, the vested portion of
the Option may be exercised by the Participant’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance, or by the
person designated to exercise the Option upon the Participant’s death, but only
within the time period ending on the earlier of: (a) the date 12 months
following the Participant’s termination of Continuous Service or (b) the
Expiration Date.

 

4.      Manner of Exercise

 

4.1              Election to Exercise. To exercise the Option, the Participant
(or the Participant’s executor, administrator, heir or legatee, as the case may
be) must deliver to the Company a notice of intent to exercise in the manner
designated by the Committee. If someone other than the Participant exercises the
Option, that person must submit documentation reasonably acceptable to the
Committee verifying that the person has the legal right to exercise the Option.

 

4.2              Payment of Exercise Price. The entire Exercise Price of the
Option will be payable in full at the time of exercise to the extent permitted
by applicable statutes and regulations, either:

 

(a)       in cash or by certified or bank check at the time the Option is
exercised;

 

(b)       by delivery to the Company of other shares of Common Stock, duly
endorsed for transfer to the Company, with a Fair Market Value on the date of
delivery equal to the Exercise Price (or portion thereof) due for the number of
shares being acquired, or by means of attestation whereby the Participant
identifies for delivery specific shares that have a Fair Market Value on the
date of attestation equal to the Exercise Price (or portion thereof) and
receives a number of shares equal to the difference between the number of shares
thereby purchased and the number of identified attestation shares (a “Stock for
Stock Exchange”);

 

(c)       through a “cashless exercise program” established with a broker;

 

(d)       by reduction in the number of shares otherwise deliverable upon
exercise of the Option with a Fair Market Value equal to the aggregate Exercise
Price at the time of exercise;

 

(e)       by any combination of the foregoing methods; or

 



2

 

 

Nonqualified Stock Option Agreement for [NAME]

Grant Date:

 

(f)        in any other form of legal consideration that may be acceptable to
the Committee.

 

4.3              Withholding. The Participant must make arrangements
satisfactory to the Company to pay or provide for any applicable federal, state
and local withholding obligations of the Company. The Participant may satisfy
any federal, state or local tax withholding obligation relating to the exercise
of the Option by any of the following means:

 

(a)       tendering a cash payment;

 

(b)       authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable to the Participant as a result of the
exercise of the Option; provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or

 

(c)       delivering to the Company previously owned and unencumbered shares of
Common Stock.

 

The Company has the right to withhold from any compensation paid to a
Participant.

 

4.4              Issuance of Shares. Provided that the exercise notice and
payment are in form and substance satisfactory to the Company, the Company will
issue the shares of Common Stock registered in the name of the Participant, the
Participant’s authorized assignee, or the Participant’s legal representative
that will be evidenced by stock certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

 

5.                  No Right to Continued Service; No Rights as Shareholder.
Neither the Plan nor this Agreement confer upon the Participant any right to be
retained in any position as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement may be construed to limit the discretion
of the Company to terminate the Participant’s Continuous Service at any time,
with or without Cause. The Participant will not have any rights as a shareholder
with respect to any shares of Common Stock subject to the Option unless and
until certificates representing the shares have been issued by the Company to
the holder of the shares, or the shares have otherwise been recorded on the
books of the Company or of a duly authorized transfer agent as owned by the
holder.

 

6.                  Transferability. The Option is not transferable by the
Participant other than to a designated beneficiary upon the Participant’s death
or by will or the laws of descent and distribution, and is exercisable during
the Participant’s lifetime only by the Participant. No assignment or transfer of
the Option, or the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise (except to a designated beneficiary, upon
death, by will or the laws of descent or distribution) will vest in the assignee
or transferee any interest or right whatsoever, but immediately upon the
assignment or transfer the Option will terminate and become of no further
effect.

 

7.                  Change in Control.

 

7.1              Acceleration of Vesting. In the event of a Change in Control,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option will become immediately vested and exercisable with respect to 100% of
the shares subject to the Option. To the extent practicable, acceleration of
vesting and exercisability will occur in a manner and at a time that allows the
Participant the ability to participate in the Change in Control with respect to
the shares of Common Stock received.

 



3

 

 

Nonqualified Stock Option Agreement for [NAME]

Grant Date:

 

7.2              Cash-out. In the event of a Change in Control, the Committee
may, in its discretion and upon at least ten days’ advance notice to the
Participant, cancel the Option and pay to the Participant the value of the
Option based upon the price per share of Common Stock received or to be received
by other stockholders of the Company in the event. Notwithstanding the
foregoing, if at the time of a Change in Control the Exercise Price of the
Option equals or exceeds the price paid for a share of Common Stock in
connection with the Change in Control, the Committee may cancel the Option
without the payment of consideration.

 

8.                  Adjustments. The shares of Common Stock subject to the
Option may be adjusted or terminated in any manner as contemplated by the Plan.

 

9.                  Tax Liability and Withholding. Notwithstanding any action
the Company takes with respect to any or all income tax, Social Security tax,
payroll tax, or other tax-related withholding (“Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting, or exercise of the Option or the subsequent sale of any shares acquired
on exercise; and (b) does not commit to structure the Option to reduce or
eliminate the Participant’s liability for Tax-Related Items.

 

10.              Compliance with Law. The exercise of the Option and the
issuance and transfer of shares of Common Stock will be subject to compliance by
the Company and the Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company’s shares of Common Stock may be listed. No shares of Common
Stock will be issued pursuant to this Option unless and until any then
applicable requirements of state or federal laws and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares with the Securities and Exchange Commission, any state securities
commission, or any stock exchange to effect such compliance.

 

11.              Notices. Any notice required to be delivered to the Company
under this Agreement must be in writing and addressed to the Chief Financial
Officer of the Company at the Company’s principal corporate offices. Any notice
required to be delivered to the Participant under this Agreement will be in
writing and addressed to the Participant at the Participant’s address as shown
in the records of the Company. Either party may designate another address in
writing (or by other method approved by the Company) from time to time.

 

12.              Governing Law. This Agreement will be construed and interpreted
in accordance with the laws of the State of Delaware without regard to conflict
of law principles.

 

13.              Interpretation. Any dispute regarding the interpretation of
this Agreement must be submitted by the Participant or the Company to the
Committee for review. The resolution of the dispute by the Committee will be
final and binding on the Participant and the Company.

 

14.              Options Subject to Plan. This Agreement is subject to the Plan
as approved by the Company’s stockholders. The terms and provisions of the Plan,
as amended from time to time, are incorporated by reference. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

15.              Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement will be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators,
and the person(s) to whom this Agreement may be transferred by will or the laws
of descent or distribution.

 



4

 

 

Nonqualified Stock Option Agreement for [NAME]

Grant Date:

 

16.              Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement will not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement will be severable and enforceable to
the extent permitted by law.

 

17.              Discretionary Nature of Plan. The Plan is discretionary and may
be amended, cancelled, or terminated by the Company at any time, in its
discretion. The grant of the Option in this Agreement does not create any
contractual right or other right to receive any Options or other Awards in the
future. Future Awards, if any, will be at the sole discretion of the Company.
Any amendment, modification, or termination of the Plan will not constitute a
change or impairment of the terms and conditions of the Participant’s employment
or other service with the Company.

 

18.              Amendment. The Committee has the right to amend, alter,
suspend, discontinue or cancel the Option, prospectively or retroactively;
provided, that, no amendment may adversely affect the Participant’s material
rights under this Agreement without the Participant’s consent.

 

19.              No Impact on Other Benefits. The value of the Participant’s
Option is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance, or
similar benefit.

 

20.              Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

21.              Acceptance. The Participant acknowledges receipt of a copy of
the Plan and this Agreement. The Participant has read and understands the terms
and provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

 

--------------------------------------------------------------------------------

[Signature Page Follows]

 



5

 

 

Nonqualified Stock Option Agreement for [NAME]

Grant Date:

 

 

BG Staffing, Inc.

 

 

 

By: ________________________________________

 

Michael A. Rutledge, Chief Financial Officer

 

 

Participant

 

_____________________________________________

 

[NAME]

 



6

 

